Citation Nr: 1312644	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  94-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the feet.

2.  Entitlement to service connection for arthritis of the right knee.

3.  Entitlement to service connection for arthritis of the left knee.

4.  Entitlement to service connection for arthritis of the hands.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Reiter's syndrome.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for paranoid schizophrenia.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back injury.

8.  Entitlement to an initial compensable rating for the residuals of stress fractures of both legs. 

9.  Entitlement to total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 1993 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for status post bilateral leg stress fracture, and assigned a 0 percent (noncompensable) rating, effective from June 1992.  This matter further comes before the Board from a September 2009 rating decision in which the RO denied entitlement to claims of service connection for arthritis of the feet, right knee, and left knee, and for arthritis of the hands and tarsal tunnel syndrome; found that new and material evidence had not been received to reopen claims for service connection for Reiter's syndrome and for paranoid schizophrenia; and found that new and material evidence had been received to reopen the claim for service connection a low back injury, but then denied the claim for service connection for a low back injury on the merits. 

With regard to the claims regarding whether new and material evidence has been submitted, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been received sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been received, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993). 

By way of history, the Board notes that the claim for an initial compensable rating for the residuals of stress fractures of both legs was remanded by the Board in April 1997, February 2000, July 2003, March 2005, and May 2007, for various reasons, including to correct procedural and due process deficiencies and to conduct further development.  The Board is satisfied that there was substantial compliance with the remand directives set out in each of the aforementioned remands.  Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2010, the Board issued a decision regarding entitlement to an initial compensable rating for the residuals of stress fractures of both legs.  The Veteran appealed the Board's February 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a joint motion for remand.  By Order dated in October 2010, the Court granted the joint motion for remand; vacated the February 2012 Board decision; and remanded the claim for entitlement to an initial compensable rating for the residuals of stress fractures of both legs for readjudication consistent with the joint motion. 

In April 2011, the Board remanded the claim for entitlement to an initial compensable rating for the residuals of stress fractures of both legs, to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development, consistent with the joint motion.  Because the Veteran's records from the Social Security Administration have been obtained, the Board is satisfied that there has been substantial compliance with the remand directives set out in April 2011.  Stegall v. West, supra. 

Received from the Veteran in December 2011 was a formal claim (VA Form 21-8940) for a TDIU rating.  As this issue is part and parcel of the increased rating claim, the issues on appeal are as noted on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In an April 2012 rating decision, the RO determined that service connection with separate ratings was in order for Achilles tendonitis of each foot which the RO also noted was claimed a tarsal tunnel syndrome.

In November 2012 the Board remanded this case so that a hearing could be rescheduled, in light of the fact that the Veteran had been incarcerated at the time of the previously scheduled hearing in August 2012.  Evidence of record showed that the Veteran had been released from prison in March 2012 but the Veteran had indicated in June 2012 that he was still incarcerated and that he had been transferred from prison to a state mental hospital.  A hearing was subsequently scheduled for February 2013 for which the Veteran failed to report.

However, for reasons described in more detail below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2012 substantive appeal addressing his service connection claims for arthritis of the feet, knees, hands, and tarsal tunnel syndrome, as well as his claim to reopen service connection for Reiter's syndrome, paranoid schizophrenia, and a low back injury, the Veteran indicated that he desired a Board hearing at the RO (Travel Board hearing).  While he only mentioned his service connection claims, he also checked the box that he wanted to appeal all issues listed on the statement of the case and any supplemental statements of the case, which would include the supplemental statement of the case in April 2012 addressing residuals of stress fractures of the bilateral legs, and entitlement to a TDIU, that had previously been appealed.  

In November 2012, the Board also received a statement in support of claim (VA Form 21-4138), dated in June 2012, from the Veteran.  This document was date-stamped as received by the RO in June 2012.  Therein, the Veteran indicated he wanted "a hearing at the VA Regional Office in Houston".  He also indicated that he was incarcerated at the Harris County Jail in Houston and would be released somewhere between September and December of 2012. 

As the record at the time of the Board's previous remand in November 2012 indicated that the Veteran would be released from prison between September and December 2012, the Board remanded the matter so that another Board hearing could be scheduled.  A Travel Board hearing was scheduled on February 14, 2013, but the Veteran did not appear for the hearing.  Correspondence was received from the Veteran at the RO in Houston on February 11, 2013 that the Veteran was still incarcerated.  He asked to be rescheduled for another hearing at least six months from then.  

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board and Board video-conference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board hearing is warranted. 

However, presently, it appears that the Veteran continues to be incarcerated, and as such, scheduling him for a hearing and VA examination may be problematic.  As recently as February 2013, the Veteran advised the RO that he was still incarcerated.  However he indicated that he would be released in six months and requested that he be scheduled for a hearing six months from then.  Thus, it will be necessary to clarify whether the Veteran remains incarcerated prior to taking any further action.

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

As previously noted, 38 C.F.R. § 20.700(a) (2012) provides that an appellant is entitled to a hearing if one is requested.  Moreover, the Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e) (2012).

In light of the Veteran's most recent statements, the Board finds that a remand is in order to determine whether his hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  In addition, and as noted, when a Veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1 MR, pt. I, ch.4, sec. 1(i)-(j) (2011).  VA is required to provide the Veteran with another opportunity for a hearing and alternatively, his representative may present witnesses and evidence on his behalf.  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.

To ensure that due process requirements are met, the RO should give the Veteran the opportunity to clarify his incarceration status, and to proceed with the appropriate action for scheduling a hearing following such clarification. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted to clarify whether the Veteran continues to be incarcerated and if so, his anticipated release date. 

2.  Thereafter, based on the Veteran's response to the above request for clarification of his incarceration status, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claims in this appeal. 

(a)  If the Veteran is not incarcerated or will be released within a reasonable time, he should be scheduled for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704(b) (2012). 

(b)  If the Veteran is still incarcerated, take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claims pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO (either in person or via videoconference). 

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf. 

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011).  The Veteran and his representative should be notified of the time and place to report for the hearing.  

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file. 

3.  Thereafter, the matters on appeal should be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


